UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6716


FRENCHIS GERALD ABRAHAM,

                Plaintiff - Appellant,

          v.

YVONNE MCDONALD, RN; JUDY RABON, RN; JON E. OZMINT,
Director; A. J. PADULA, Warden; DOCTOR MOORE; MARCUS A.
PRATT, LPN; DOCTOR BENOIR, MD; BENJAMIN F. LEWIS, JR., MD;
JENNIFER N. BOWMAN, MAT; SAMANTHA F. MCCOY, MAT; FRAN
CHAMBERS, LPN; MARIETTA DINGLE, Admin Asst,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Richard M. Gergel, District
Judge. (6:11-cv-00046-RMG)


Submitted:   August 31, 2012                 Decided:   September 7, 2012


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Frenchis Gerald Abraham, Appellant Pro Se.    Samuel F. Arthur,
III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frenchis Abraham, a South Carolina inmate, filed this

action under 42 U.S.C. § 1983 (2006), seeking relief on his

claim   that    Defendants         violated      his   rights     under   the   Eighth

Amendment.      Abraham alleged that Defendants displayed deliberate

indifference to his serious medical needs by preventing timely

and adequate treatment for his splenic cyst condition.                      Although

the magistrate judge recommended denying summary judgment, the

district court concluded that no issue of fact remained and that

based on the facts alleged, the acknowledged delay in Abraham’s

treatment      did   not    cause     him    substantial     harm.        Because   we

believe the substantial harm issue is not, in this case, subject

to   resolution      at    the     summary    judgment    stage,     we   vacate    the

district    court’s        grant    of   summary       judgment    and    remand    for

further proceedings.

            We review a grant of summary judgment de novo, viewing

the facts and reasonable inferences in the light most favorable

to the nonmoving party.             Dulaney v. Packaging Corp. of Am., 673

F.3d 323, 330 (4th Cir. 2012).                    A court must “grant summary

judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law.”       Fed. R. Civ. P. 56(a).

            “[D]eliberate indifference to serious medical needs of

prisoners constitutes the unnecessary and wanton infliction of

                                             2
pain” prohibited by the Eighth Amendment.                              Estelle v. Gamble,

429 U.S. 97, 104 (1976).                   A serious medical need “is one that

has been diagnosed by a physician as mandating treatment or one

that is so obvious that even a lay person would easily recognize

the necessity for a doctor’s attention.”                               Iko v. Shreve, 535

F.3d    225,     241       (4th      Cir.     2008)         (internal     quotation          marks

omitted).        We conclude that Abraham’s cysts, causing repeated

instances      of      abdominal         pain,       vomiting,         difficulty          eating,

difficulty      urinating,         and      blood      in    the     urine,    constituted         a

serious     medical         condition.                Moreover,        doctors        initially

diagnosed      the     problem       and     prescribed            treatment    in    2009;       no

significant treatment occurred until 2011.

            To      show    a     defendant’s         deliberate        indifference         to    a

serious medical need, a prisoner must allege the defendant knew

of and disregarded “the risk posed by” that need.                                    Id.     “[A]n

inadvertent failure to provide adequate medical care” does not

satisfy the standard, and thus mere negligence in diagnosis or

treatment      is    insufficient           to    state       a     constitutional          claim.

Estelle,     429     U.S.       at    105-06.               Such     indifference          can    be

displayed, however, through the response of prison doctors and

other   institutional           personnel        to     an    inmate’s        medical       needs,

including      ignoring      an      inmate’s        serious        condition    or    delaying

medically necessary treatment.                   Id.



                                                 3
              “A      delay          in     treatment          may     constitute         deliberate

indifference          if        the            delay       exacerbated        the     injury        or

unnecessarily prolonged an inmate’s pain.”                                   McGowan v. Hulick,

612    F.3d    636,     640          (7th       Cir.       2010)   (vacating        and    remanding

summary      dismissal          of    complaint            alleging     three-month        delay    in

dental treatment); see Smith v. Smith, 589 F.3d 736, 738-39 (4th

Cir. 2009) (finding claim of delay in administering prescribed

medical treatment stated an Eighth Amendment claim).

               In     granting            summary          judgment     in     this       case,    the

district court reasoned that Abraham did not suffer substantial

harm from the acknowledged delay in treatment for his splenic

cyst.        However,       we       perceive          a    genuine    issue     of   fact    as    to

whether       Abraham      did,           in    fact,       suffer     such    harm.         Abraham

regularly reported to medical staff abdominal pain, vomiting and

blood in his urine.                  Abraham also reported being unable to eat.

In    his    filings       in    the       district         court,     Abraham      complained      of

“chronic and serious pain” that significantly affected his daily

activities, such as “trouble swallowing food, [bowel trouble,]

and trouble urinating.”                    Additionally, Abraham continued to have

pain following an aspiration procedure, prompting a doctor to

order       another     CT       scan.             Abraham’s          cysts    were       pervasive,

ultimately requiring that he undergo more extensive surgery.




                                                       4
           Accordingly, we vacate the grant of summary judgment

and   remand   for   further   proceedings. *   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                     VACATED AND REMANDED




      *
       We express no opinion on the claims of immunity asserted
by Defendants below, as the district court has not yet addressed
the issue of immunity.



                                     5